DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) have been considered.
Drawings
The drawings submitted on 11/25/2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 1,3,5-triazine, does not reasonably provide enablement for any triazine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/212287 A1 to Yoon et al.
Regarding claim 1, Yoon et al. discloses an OLED comprising an anode and a cathode sandwiching a plurality of organic layers comprising the compound

    PNG
    media_image1.png
    298
    261
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    361
    452
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    361
    448
    media_image3.png
    Greyscale

(see pages 242 & 244). These compounds are exemplary of the claimed compound wherein Ar1 = a C6 aryl group, L1 = C11 heteroarylene group and L2 = phenylene group. Claims 1, 4-5 and 11 are therefore anticipated. As the compound is used as a host material in the light emitting layer that further includes a phosphorescent emitter (see attached computer-generated English-language translation), claims 7-10 and 12-13 are anticipated. 

Claims 1-2, 4-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0214570 A1 to Inayama et al.
Regarding claim 1, Inayama et al. discloses an OLED comprising an anode and a cathode sandwiching a plurality of organic layers comprising the compound

    PNG
    media_image4.png
    176
    292
    media_image4.png
    Greyscale

which is exemplified by 

    PNG
    media_image5.png
    351
    482
    media_image5.png
    Greyscale

(page 84). This compound is a species of the claimed compound wherein Ar1 = phenyl, L2 = phenylene, and L1 = substituted phenylene. Claim 1 is therefore anticipated. So are claims 2, 4-5, 7 and 10-13. The compound is used as a host material in the light emitting layer ([0128]) which further includes a phosphorescent emitter ([0147]), rendering claims 8-9 anticipated.

Claims 1, 4-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103664894 A to Ren et al. (see attached computer-generated English-language translation).
Regarding claim 1, Ren et al. discloses an OLED (see OLED-88 having the configuration of anode/HTL/EML/ETL/EIL/cathode wherein the EML comprises a host and a guest and wherein the host is the compound 

    PNG
    media_image6.png
    236
    286
    media_image6.png
    Greyscale
.
1 = phenyl, L2 = single bond and L1 = substituted C18 heteroarylene group. Claim 1 is therefore anticipated. So are claims 4-5, 7-8 and 10-13.
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The compound of claims 3 and 6 is not disclosed or rendered obvious by the prior art of record.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VU A NGUYEN/Primary Examiner, Art Unit 1762